Citation Nr: 1633103	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  08-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to April 2007.  The appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


PARTIAL ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  The February 2016 Board decision, in part, denied entitlement to an initial rating higher than 20 percent for the Veteran's prostatitis.  In June 2016, the Veteran filed a motion for reconsideration for the denial of the claim for prostatitis.  Following a review of the Veteran's statement and the evidence of records, the Board finds that the portion of the February 2016 decision that denied a higher rating for service-connected prostatitis must be vacated.  Accordingly, in order to prevent prejudice to the Veteran, that part of the February 2016 Board decision that denied a higher rating for service-connected prostatitis must be vacated, and a new decision on that issue will be entered as if part of the February 2016 decision by the Board had never been issued.  All other decisions and the remand for entitlement to a total disability rating based on individual unemployability will remain undisturbed.


FINDINGS OF FACT

The service-connected prostatitis is manifest by obstructed voiding, with urinary retention requiring catheterization.  It is not manifested by urinary leakage, or daytime voiding interval of less than one hour or awakening to void five or more times per night.


CONCLUSION OF LAW

The criteria for an initial 30 percent disability rating, but no more, for prostatitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Service connection is in effect for prostatitis, and an initial 20 percent disability rating was assigned, effective from April 2007.  The Veteran's service-connected prostatitis is rated under Diagnostic Code 7527, which is used to rate prostate gland infections, injuries, hypertrophy, or postoperative residuals.  This diagnostic code provides that prostatitis is rated as a voiding dysfunction or urinary tract infection, whichever is the predominant symptomatology.  38 C.F.R. § 4.115b, Diagnostic Code 7527; see also 38 C.F.R. § 4.115a.  

Voiding dysfunction is rated under three subcategories: Urinary Leakage, Urinary Frequency and Obstructed Voiding.  Urinary Leakage has ratings ranging from 20 to 60 percent.  A 60 percent rating contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day.  

Urinary frequency has ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates daytime voiding interval less than one hour, or; awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or; awakening to void two times per night.  

Obstructed voiding has ratings ranging from noncompensable to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology, such as hesitancy, slow or weak stream, decreased force of stream, with any one or combination of the following:  (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate, less than 10 cc/sec; (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  

Urinary tract infection has ratings of 10 and 30 percent.  A 30 percent rating contemplates recurrent symptomatic infection requiring drainage/frequent hospitalization, greater than two times/year, and/or requiring continuous intensive management.  A 10 percent rating contemplates long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management.  

In May 2007, a VA examination of the Veteran was conducted.  The examiner reviewed the Veteran's service treatment records and confirmed that the Veteran had been treated for prostatitis during service and that he also required catheterization during service.  The Veteran reported that since that time, he had difficulty getting a good stream of urine.  The Veteran reported symptoms of weak or intermittent urine stream; straining to urinate; and have urinary frequency greater than every three hours during the day time.  He did not report nocturia.  No symptoms of urinary leakage, or urinary tract infection were noted.  The physical examination and laboratory testing revealed normal findings.  

An August 2013 VA treatment record reveals that the Veteran reported an increased urinary frequency, along with occasional discoloration.  The assessment was hematuria and the Veteran indicated that he was going to have a urology evaluation outside of the VA system.  A January 2013 VA laboratory report confirmed the presence of trace blood in the urine.  

In April 2014, a VA examination of the Veteran was conducted.  The examiner noted treatment for prostatitis and difficulty urinating during service, which required catheterization.  The Veteran reported treatment for urethral stricture at a private urologist in 2009, with dilation.  Subsequently, he continued to have slow urinary flow.  The examiner noted that the Veteran had voiding dysfunction, which was manifest by slow or weak stream; he never felt he was completely emptying when urinating; daytime voiding interval between one and two hours; and awakening to void three to four times per night.  The Veteran reported having a few urinary tract infections in the past year manifest by symptoms of burning, odor, and pain.  He indicated that he took antibiotics prescribed for other infections to treat these symptoms, and that he had not sought urology treatment.  There was no evidence of urinary leakage or renal dysfunction.  The physical examination was essentially normal, and although the Veteran's prostate was tender, it was not enlarged on physical examination.  

During VA treatment in April 2014, the Veteran had symptoms of tender prostate and lower urinary tract symptoms including difficulty urinating at times with burning.  In July 2014, the Veteran reported having a weak urinary stream and felt like he did not completely empty his bladder.  He had urinary frequency every hour and was found to have a right lower pole stone and left proximal ureteral stone on computerized tomography scan.  In August 2014, the Veteran underwent a left ureteral stent placement and Foley catheter placement.  Subsequent VA treatment shows that the Veteran required daily catheterization for strictures.  

As the evidence shows that the Veteran has urinary retention requiring intermittent or continuous catheterization, a 30 percent rating is warranted based on the criteria for obstructed voiding.  

The criteria for the next higher rating is only available under the criteria for voiding dysfunction or urinary frequency.  A 40 percent rating under voiding dysfunction requires leakage requiring the wearing of absorbent materials which must be changed two to four times per day.  Likewise, a 40 percent rating under voiding dysfunction for urinary frequency requires daytime voiding interval less than one hour, or awakening to void five or more times per night.  However, the evidence of record does not reveal any symptoms of urinary leakage and the evidence of the most recent VA examination reveals that the Veteran only meets the criteria for the assignment of a 20 percent rating based upon his reported urinary frequency.  Therefore, it is more advantageous to rate his disability for obstructed voiding and the criteria for a rating higher than 30 percent are not met.  

In sum, a 30 percent schedular rating, but no more, for prostatitis is warranted.  Moreover, the preponderance of the evidence is against a schedular rating in excess 30 percent at any time during the appeal period.  See 38 U.S.C.A. § 5107(b); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2015).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the Veteran's service-connected prostatitis rated above are contemplated by the schedular criteria.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527.  The Veteran's service-connected prostatitis is evaluated under the Rating Schedule, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Id.  The service-connected prostatitis is manifest by obstructed voiding, with urinary retention requiring catheterization.  It is not manifested by urinary leakage, or daytime voiding interval of less than one hour or awakening to void five or more times per night.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the assigned disability rating.  The criteria for this rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  


ORDER

An initial 30 percent disability rating for prostatitis is granted, subject to regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


